DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 9/13/2021 in which claims 1-17 are presented for examination.

Allowable Subject Matter
Claims 1-17 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The prior art of record doesn’t adequately teach or suggest the limitations in the independent claims.  Remarks filed on 9/13/2021 have been fully considered and are persuasive.  The claims clearly teach finding a location corresponding to the seek position of an audio file with a variable bit stream.  The claims fix the problem that there isn’t a proportional correspondence between the position given by a seek request and a location within an audio file which leads to complexity in finding a precise location.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DiMaria et al. US 10885109 B2 teaches multiple stage indexing of audio content (Title).
Hoarty et al. US 20160154880 A1 teaches continuous media segment identification (Title).
Asmundsson et al. US 20110302207 A1 teaches media for certifying a playback device (Title)
Cai et al. US 20090277322 A1 teaches scalable music recommendation by search (Title).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached at (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


October 19, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152